2005 Market Street, Suite 2600 Philadelphia, PA19103-7018 T:(215) 564-8099 F:(215) 564-8120 June 20, 2011 VIA EDGAR TRANSMISSION Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Delaware Group Adviser Funds Registration Statement on Form N-14 1940 Act File No.811-07972 Ladies and Gentlemen: In connection with the registration by Delaware Group Adviser Funds, an investment company registered under the Investment Company Act of 1940, as amended, of an indefinite number of its securities under the Securities Act of 1933 (the “1933 Act”), we are transmitting herewith for filing Delaware Group Adviser Funds’ registration statement on Form N-14, including exhibits (the “Registration Statement”).The Registration Statement is being filed to register shares of beneficial interest that will be issued to the shareholders of The International Fixed Income Portfolio, a series of Delaware Pooled Trust (the “Acquired Fund”), in connection with the transfer of assets and assumption of liabilities of the Acquired Fund in exchange for shares of beneficial interest of the Delaware International Bond Fund, a series of Delaware Group Adviser Funds (the “Surviving Fund”). Pursuant to Rule 488 under the 1933 Act, Delaware Group Adviser Funds hereby proposes that the Registration Statement become effective on July 20, 2011. Delaware Group Adviser Funds has previously registered an indefinite number of its shares under the 1933 Act pursuant to an election under Rule 24f-2. Questions and comments concerning this filing may be directed to the undersigned at (215) 564-8099. Sincerely, /s/Jonathan Kopcsik Jonathan Kopcsik
